 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Jarp Corporation and Teamsters, Chauffeurs,Warehousemen and Helpers Local 446, Affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Petitioner. Case 30-RC-2862July 6, 1977DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, MURPHY, ANDWALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anelection held on August 6, 1976,1 and the HearingOfficer's report recommending disposition of same.Relevant portions of that report are attached as anappendix. The Board has reviewed the record in lightof the exceptions and brief, and hereby adopts theHearing Officer's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Teamsters, Chauffeurs,Warehousemen and Helpers Local 446, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,and that, pursuant to Section 9(a) of the Act, the saidlabor organization is the exclusive representative ofall the employees in the following appropriate unitfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and otherconditions of employment:All production and maintenance employeesemployed by the Employer at its facility locatedat 1000 Pine St., Wausau, Wisconsin; excludingoffice clerical employees, guards and supervisorsas defined by the Act.MEMBER WALTHER, dissenting:For many of the same reasons indicated in mydissent in Aladdin Hotel Corp. d/b/a Aladdin Hotel,229 NLRB 499 (1977), I cannot agree with mycolleagues' conclusion that Petitioner's initiation feerefund policy was unobjectionable. I would find thatPetitioner's policy contravenes the holding ofN.L.R.B. v. Savair Manufacturing Co., 414 U.S. 270I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 19 for, and 17 against, thePetitioner: there were no challenged ballots.2 In so finding we rely on our holding and rationale in Aladdin HotelCorp. d/b/a Aladdin Hotel, 229 NLRB 499 (1977).3 Unlike the union in Aladdin Hotel, Petitioner here did not require that a230 NLRB No. 97(1973), and is thus grounds for setting aside theelection.As found by the Hearing Officer, Petitioner'sinitiation fee refund policy provided for the return ofinitiation fees if the Petitioner withdrew its petitionprior to the election or if, following an electionvictory, the Petitioner was unable to negotiate asatisfactory contract. However, the refund policyfurther provided that in the event Petitioner lost theelection the fees would not be returned. While thecircumstances of this case vary slightly from thosepresent in Aladdin Hotel, supra. 3 the refund policyhere is for all intents and purposes the same.Employees who had advanced money to the Unionprior to the election would lose it, without benefit, ifthe Union were defeated. If the Union won, theywould either obtain the advantages of a contract or,failing that, be refunded their prepaid fees.In Savair, the Supreme Court proscribed the waiverof initiation fees for those who signed authorizationcards prior to the election. The Court stated that itwould not allow a party to buy and sell endorsementsin such a fashion. The Court further reasoned that anemployee having demonstrated a show of support forthe Union would feel committed to carry throughwith that support in the voting booth.The employee recipients of the unlawful initiationfee waiver in Savair had no immediate financial stakein the outcome of the election since, the initiation feehaving been waived, they had advanced no money.Nevertheless, the Supreme Court found that thoseemployees would be induced into continuing theironce expressed support of the union in order not toforego the benefit of the fee waiver. In contrast to thefacts of Savair, here the employees who paid the $35initiation fee prior to the election had money ridingon the result. The knowledge that a union defeatwould result in the complete loss of their prepaid $35fee would serve to induce the employees who hadalready paid it into voting for the Petitioner,regardless of what their actual views toward thePetitioner were on the election day. Thus, the refundpolicy here serves to lock in the employees' previous-ly expressed support of the Petitioner and toeconomically arm twist those who had prepaid thefee into voting for the Petitioner.Contrary to the reasoning of the Hearing Officer,as adopted by my colleagues, I am unable to findthat the unlawful consequences of the initiation feerefund policy are vitiated merely because theemployees had the opportunity to pay the reducedmajority of the unit employees pay a lump sum prior to the filing of thepetition which would be credited to initiation fees in the event the Unionwon. Instead, the Petitioner encouraged employees to pay the initiation feebefore the election as a sign of support so that Petitioner would notwithdraw its election petition due to insufficient employee interest.660 THE JARP CORPORATIONfee after the election as well as before. Suchreasoning fails to properly account for the continuingimpact the refund policy would have upon thefreedom of choice of the employees who, in fact, hadpaid the initiation fee before the election.4While itmay have been less than prudent for the employeesto pay the initiation fee before the election, since thesame rate was available to them thereafter withoutthe risk of forfeiture upon the Union's defeat, it is notthe Board's province to pass judgment on thatmatter. Rather, it is our responsibility to assess theimpact that the Petitioner's refund policy would haveon the employees' freedom of choice. As indicatedabove, I find that the policy unlawfully induced theemployees who had paid the fee to continuesupporting the Union or else forfeit their money.Furthermore, in my view, the Hearing Officer'scharacterization of the refund policy as a statementof "predictable consequence-an economic fact oflife" overlooks the unlawful coercive effect such apolicy has on the employees' free choice. While labororganizations may generally, as a matter of course,adhere to such a policy, its announcement during thecourse of an election campaign cannot help butbuttress the petitioner's campaign and cementsupport among those who had already paid theinitiation fee. It is just such a coerced wellspring ofsupport that the Supreme Court proscribed in Savair.Therefore, unlike my colleagues, I would sustainthe Employer's objections based on the Petitioner'sinitiation fee refund policy. Accordingly, I would setaside the election.4 Business Agent Hansen testified that approximately 25 employees paidinitiation fees prior to the election.APPENDIXObjection No. 3.By this objection, the Employer raises the contentionthat Petitioner conditioned the refund of initiation fees onthe outcome of the election. The record reflects that theonly time the matter of refunds was broached by an officialof Petitioner, Hansen, was at the May 26 meeting.Hansen testified that at the May 26 meeting he toldemployees that Petitioner would refund initiation fees ifPetitioner withdrew from election proceedings or ifPetitioner was unable to gain a satisfactory contract, butthat the fees would not be refunded if Petitioner did notwithdraw from the relationship of its own volition.Employee witness Pelot testified:Q. At the Union meeting that you did attend, sir,would-was anything said about refunds of theinitiation fees?A. Yes. If the Union didn't get what we wanted orif they didn't feel satisified they were going to pull outand they would pay us the money back that theycollected.Q. Did they say anything about what wouldhappen if the Union lost at the election?A. If they lost it, I understood then theywould keep the money because they were notpulling out, we were backing out from them.Pelot's testimony was representative of that given by theother five employees who testified in this matter. Suchtestimony is a logical extension of Hansen's testimonyabove.Here the Employer makes the argument that by condi-tioning refunds on the election's outcome, Petitioner used aform of economic inducement to extract "yes" votes fromemployees who had paid initiation fees prior to theelection. The Employer relies on Savair, supra, DIT-MCO,Incorporate4, 163 NLRB 1019; and Primco Casting Corp.,174 NLRB 244, in support of Ojbection 3. The Employerwould liken refunds to initation fees and from the above-listed cases draw the inference that conditional refundswould be objectionable as would conditional fees. I findsuch a comparison misplaced in the instant case for thereason that employees fearful of no refunds if Petitionerlost the election could wait until after the election, until thetime of contract, to pay a reduced initiation fee. Thus,employees had a freedom of choice in this case which wasindependent of the election itself-a factor not present inthe fee situations presented in those cases cited by theEmployer.Nor would I view Petitioner's refund policy as aneconomic inducement. Rather, I see it as a predictableconsequence-an economic fact of life-in much the samelight as an employer's lawful campaign prediction of strikeor lockout as a result of unionization. That employeesaccepted the refund policy in this way is evidenced byHansen's unrefuted testimony that 20 initiation fees werereceived at the May 26 meeting and that employees did notat any time object to or question the refund policy as heannounced it to be at that meeting.Based on the elements of employee choice in andapparent acceptance of Petitioner's refund policy, Iconclude that the conduct objected to here neitherconstrained nor otherwise interfered with employees'freedom of choice in the election. I will, therefore,recommend that Objection 3 be overruled.661